Affirmed and Memorandum Opinion filed December 2, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00745-CR
____________
 
TIMOTHY McCLURKIN, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 09CR2155
 

 
MEMORANDUM
OPINION
Appellant entered a plea of no contest, without an agreed
recommendation on punishment, to murder.  Appellant also entered a plea of true
to the enhancement paragraph in the indictment.  On July 8, 2010, the trial
court sentenced appellant to confinement for life in the Institutional Division
of the Texas Department of Criminal Justice.  Appellant filed a timely notice
of appeal.
Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991).  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).